PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/431,715
Filing Date: 13 Feb 2017
Appellant(s): REGENERON PHARMACEUTICALS, INC.



__________________
Charley F. Brown
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 31 May 2022 appealing the Final Office Action of 29 December 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-7, 10, 12-18 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 2A Prong One: Identification of the Abstract Idea
1. Generating based on the sequencing, a plurality of sequencing quality control (SQC) metrics indicative of a quality of the sequencing of the plurality of samples, performed by the sequencer. 
This step reads on a process performed by the human mind or with the aid of paper and pen. The step reads on evaluating information gathered through sequencing, i.e. “based on the sequencing.” The “generating quality metrics” performed by the sequencer reads on a tangential application of a computer, i.e. mere instructions to apply as discussed in MPEP 2106.05(f). The claim does not recite what generating quality metrics entails so as to exclude a mental step or mathematical step of scoring data based on quality. Also, the specification describes (par. 0023) an embodiment of gathering sequencing quality control metrics through Picard (a well-known software code for manipulating sequencing data). The quality control metrics are correlated with variations in read depth and can be used as covariates in the linear regression model used to predict the exome wide coverage ratio (par. 0022). Determining SQC metrics therefore reads on a mathematical computation or mental analysis of read depth and not the direct result of a physical process.
2. Determining, based on population-scale whole genome sequencing data, a read coverage data profile for each sample in the plurality of samples relative to each chromosome. 
This step does not recite how much sample data each profile is based on or the nature or complexity of the data being organized to create the profile. The profile is also not defined as something other than what can be organized through a mental process. Under the standard of Broadest Reasonable Interpretation, the limitation reads on organizing information that can be performed by the human mind. With regard to “based on population-scale whole genome sequencing data,” the claim is not specific as to how the “whole genome sequencing data” is used within the claim. The whole genome sequencing data which implies a lot of data does not meaningfully limit the abstract idea of “determining a read coverage data profile for each sample.” Also, see Step 2B below addressing processing a large quantity of data with a generic computer.
	3. Filtering the read coverage data profiles based on a level of guanine-cytosine (GC) content in one or more genomic regions of the plurality of genomic regions. 
This step reads on one that can be performed by the human mind and therefore reads on an abstract idea. In the Bascom Global vs. AT&T Mobility LLC decision (page 16, par. 2), the CAFC called filtering an abstract idea by saying that those “claims do not merely recite the abstract idea of filtering content.” Filtering data profiles herein is likewise being considered an abstract idea.
	4. Determining, based on the filtered read coverage data profiles, an exome-wide ratio of read coverage data for each chromosome relative to other autosomes. 
This step reads on math because determining a ratio is a mathematical concept. The equation for the genome coverage ratio is taught in the specification (par. 0022).
5. Determining based on application of a linear regression model to the filtered read coverage data, an expected exome wide ratio of read coverage for each chromosome, wherein the linear regression model utilizes a plurality of SQC metrics as covariates, and wherein, for each chromosome, the covariates are restricted to covariates associated with two autosomes with minimal D-statistics relative to a GC content distribution for the chromosomes. 
This step reads on calculating and applying linear regression which is mathematics. The step is reciting the math to be performed and does not recite additional elements or anything significantly more than the abstract idea. The step is drawn to performing mathematics using collected “sequence quality control” metrics as part of the linear regression model. In the Digitech Image Technology vs Electronics for Imaging decision (page 12, par. 1), the CAFC court put forth that “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Likewise, in this step, metrics applied to linear regression is mathematics. The linear regression model is then used to determine an “expected” ratio which is also mathematics.
6. Determining, for at least one chromosome in a sample of the plurality of samples, a deviation between the  exome wide ratio of read coverage data and the expected read coverage data for at least one chromosome. This step reads on a process that can be carried out by the human mind or with mathematics. Calculating deviation or variance is a mathematical calculation. 
7. Reporting, based on the deviation, an abnormal karyotype in the sample of the plurality of samples. This step represents an extra solution activity of outputting the results of calculations.
Claim 2 recites determining read coverage data for each chromosome. The specification discloses read coverage plots (Figures 7-10) wherein the recited “determining read coverage data for each chromosome,” reads on a mental process of reading plotted information. 
Claims 10, 12 and 13 recite the statistical formulas for calculating the exome-wide ratio and determining a deviation between read coverage data and the expected read coverage data, such that “determining a deviation between read coverage data” reads on performing a mathematical calculation; and the recited “identifying the at least one chromosome as an abnormal karyotype,” reads on a mental process. 
Claim 31 recites assigning, based on a significance of the deviation, a tier rating to the reported abnormal karyotype. This step reads on one that can be performed by the human mind and is therefore an abstract idea.



Step 2A Prong Two: Consideration of Practical Application
The claims do not recite an additional element that integrates the judicial exception (abstract idea) into a practical application.
The abstract idea steps result in the reporting of an abnormal karyotype. Outputting results of a calculation is an extra-solution activity as described in MPEP 2106.05(g).
The recited judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claims recite limitations which are “additional elements” recited in addition to the judicial exception(s):
The claims recite “sequencing, using a sequencer, a plurality of samples” and “generating, based on the sequencing, a plurality of quality control metrics.” This step is an “additional element,” of routine data gathering with a sequencer followed by what encompasses a mental or mathematical process of determining metrics. Sequencing samples is well known, routine, and conventional. The step of sequencing, using a sequencer, a plurality of samples and generating based on the sequencing a plurality of SQC metrics reads on a step of data gathering by a sequencer and calculating a score. MPEP section 2106.05(g) addressing the extra solution activity of data gathering. The instant specification (par. 0022-0023) also describes an embodiment of SQC metrics which are Picard metrics. Picard is a well known software for manipulating sequencing data and includes a suite of quality metrics that it can calculated, as disclosed on the Picard Metrics Definitions website (https://broadinstitute.github.io/picard/picard-metric-definitions.html).
The claims further recite “generating, by a computing device, based on the sequencing data, population-scale whole-exome sequencing data,” which leads to “determining, based on the population-scale whole-exome sequencing data,” a profile. The second step of claim 1, drawn to generating population scale whole-exome sequencing data is being treated as an additional element. This limitation infers that the amount of data being processed would require a computer. However, processing whole genome data is well known, routine, and conventional. It is acknowledged that such computations performed mentally, or with paper and pencil, would take considerable time and effort, but that is, of course, the singular purpose of computers and computer networks, to perform large numbers of calculations, via algorithms, rapidly, and without error. Although a general-purpose computer can perform calculations at a rate and accuracy that can far outstrip the mental performance of a skilled artisan, the nature of the activity is essentially the same, and constitutes an abstract idea. See Bancorp Serves., L.L. C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266,1278 (Fed. Cir. 2012) (holding that “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”); see also See SiRF Tech., Inc. v. Int’l Trade Comm ’n, 601 F.3d 1319,1333 (Fed. Cir. 2010) (holding that: “In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations”).
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The combination of additional elements of sequencing data, generating population-scale whole-exome data which is drawn to whole exome sequencing and outputting a result indicating an abnormality in a sample is a routine, conventional and well understood combination of additional elements. The recited “additional elements” are drawn to performing well known sequencing to gather genomic data and data quality metrics. This falls into the category of “Mere Data Gathering” as described in MPEP 2106.05(g). Processing whole genome level data is also well known and routine computer technology. Finally, outputting the results of the calculations that determine an abnormality is “extra solution activity” as described in MPEP 2105.05(g).  The combination of additional elements are therefore routine, conventional and well understood and do not add significantly more to the judicial exceptions. 

(2) Response to Argument
Appellants argue (Remarks, page 3, par. 3) that prior methods for compensating for variability between expected and observed coverage were not useful for detecting karyotypes from population-scale sequencing data. Applicants argue that the claimed process overcomes problems associated with distinguishing “true chromosomal abnormalities from noise.”
In response, the claimed process is drawn to collecting sequencing data into profiles, filtering the profiles and determining an “exome wide ratio” from the filtered profiles and an “expected exome wide ratio” from a regression model applied to the filtered profiles. The regression model uses sequence quality control metrics (SQC) as covariates. The deviation between the two ratios indicates an abnormal karyotype. However, the CAFC in Customedia (decision, page 11, par. 1) did not find that improving data was sufficient, instead finding that to “be a patent-eligible improvement to computer functionality, we have required the claims to be directed to an improvement in the functionality of the computer or network platform itself.”  For the claims on appeal, applying the Two Step analysis to determine a Practical Application or “non-routine” additional elements did not reveal that the claimed limitations as a whole are more than abstract ideas that correlate sequence sample data to the determination of an abnormal karyotype. While not set forth in the rejection above, the claims are also drawn to a recognition of a Natural Correlation between the genomic sample data and determination of a genetic disorder, i.e. the abnormal karyotype.
Appellants quote the decision in MCRO Inc. and argue (Appeal, page 4, par. 3) that the examiner ignored that processes that automate tasks that humans are capable of performing are patent eligible if properly claimed. Appellants argue that examiner failed to recognize that the claims are directed to a technical solution.
In response, the process in MCRO Inc. was found to alleviate animators from manually determining morph weights by looking at the screen and then manually adjusting an animated character model until it looked right (MCRO decision, page 8). In MCRO, the claims are directed to an improvement to technology which allows computers to produce accurate and realistic lip synchronization and facial expressions in animated characters that previously could only be produced by human animators. In McRO the technological improvement is to computer amination of facial expressions which is not merely better data, per se. In contrast, the instant claims are drawn to a mathematical analysis that implements quality control metrics as covariates  in a linear regression model. The regression model is used to calculate an “expected” ratio that is then compared to an initial ratio not determined from the regression model. The claim as a whole is drawn to data analysis and not an automation of a manual process. The claimed process also does not result in an improved digital product as in the improved and more realistic facial animation synchronized to sound, as in MCRO. 
Appellants argue (page 5, par. 1) that generating SQC metrics requires a machine that can do what the human mind cannot and that the examiner incorrectly construed the step of generating SQC metrics as mental analysis step. Appellants argue (page 5,  par. 2) that the examiner provided no factual basis that the SQC metrics that characterize artifacts from a physical sequencing process can be determined by the human mind.
In response, the above set forth rejection acknowledges that the claims include “additional elements” including an initial process of sequencing. However, such a data collection step is extra solution activity as described in MPEP 2106.05(g). The sequencing control metrics are understood to be a data quality metric that is assessed after the sequence data is collected, i.e. the quality metric is derived from the data. The instant specification teaches (par. 0024) that the QC metrics can describe the variation observed in read coverage. Therefore, the step of generating SQC metrics is considered under Step 2A Prong One as an abstract idea of determining a score.
Appellants argue (page 5, par. 2) that examiner ignored the step of “generating, by a computing device, based on the sequencing, population-scale whole exome data.”
In response, this step was addressed as an additional element, under Step 2B (see Final Office Action, page 8). As set forth in the rejection above, generating population scale whole exome data, i.e. whole exome sequencing, is well known, routine and convention.  The step is treated as an additional element because physical sequencing is involved as well as processing a lot data to determine the whole genome sequences. However, implementation of a computer to determine sequences of entire genomes is well known, routine and conventional as explained under Step 2B above.
Applicants argue (Appeal, page 6, par. 1) that the examiner committed legal error in determining that the claimed steps are directed to mathematical concepts. Appellants argue (page 6-7, connecting par.) that the MPEP acknowledges that a claim is not directed to a mathematical concept if it is “only based on or involves a mathematical concept.” Appellants also cite the decision in Thales Visionix as saying that a mathematical equation does not “doom the claims to abstraction.”
In response, Appellants arguments are not persuasive because if the claimed method is “based on math,” the inference is that there must be something more in addition to the math. The Two Step analysis did not reveal any features that are based on math but, are not math per se, as for example the concrete data structure in Enfish or an unconventional arrangement of physical components such as the sensors in Thales Visionix. In Thales Visionix Inc. the additional elements which are two sensors are arranged in a "non-conventional" way and therefore the limitations drawn to these sensors add "significantly more" to that claim. However, in the instant claims, the additional elements are drawn to routine sequencing and sequence data processing with a computer. The analysis steps also do not require concrete data structures such as the one in Enfish. The claimed additional elements of generating whole genome sequence data is routine. Analyzing whole sequence data to organize data into profiles, filter data and determine a mathematical ratio is also a routine implementation of computer technology. 
	Furthermore, the implementation of quality control metrics (SQC) as covariates in a linear regression model is mathematics. Covariates are independent variables selected for linear regression modeling which is math per se. Applying data derived from sequencing to a linear regression model is also a mathematical process. 
	Applicants argue (Appeal, page 7, par. 3) that by isolating claim elements and characterizing those elements as routine and conventional, the examiner failed to consider the claims as a whole and the technological improvement to karyotyping. 
	 In response, the additional elements of sequencing using a sequencer, generating population-scale whole-exome sequencing data and reporting the results of an analysis are a combination that is routine, conventional and well understood.  MPEP 2106.05(g) states that if a limitation amounts to necessary data gathering and outputting (because all uses of the recited judicial exception require such data gathering or output), it is to be deemed an extra-solution activity. 
	Regarding Appellants’ argument that the claims are drawn to a technological solution, fundamentally, it is not enough, for patent-eligibility purposes, to improve an abstract process by invoking a computer merely as a tool for carrying out that process. Herein, analyzing genomic data through profile generation, filtering and comparison to a linear regression model as a whole does not include an additional element that integrates a judicial exception into a practical application. The claims do not include a practical application that could be considered an improvement to technology or additional elements that add “significantly more” to the recited judicial exceptions.
	Appellants argue (Appeal, page 8, par. 2) that more accurate coverage normalization is achieved through a combination of assessing both GC content and sequencing performance.
	In response, assessing GC content and sequencing performance are drawn to abstract ideas. The combination of abstract ideas may improve data analysis but that is not enough to render a process statutory. That is because, applying an analysis which is an abstract idea (even if improved) to data which is also abstract does not equate to a practical application and therefore cannot be considered an improvement to technology. 
	 Appellants argue (Appeal, page 9) that instead of comparing read coverage data based on the read coverage profile which is data in high dimensional space, the claimed method can be configured to consider low-dimensional metric space based on sequencing control metrics. 
	In response, Appellants are arguing that the linear regression model is successful because it implements a simpler form of data which is the SQC metric rather than raw read coverage data. However, as the courts have put forth, it is not enough to improve an abstract idea. Choosing and implementing a more convenient data set to create a mathematical linear regression model does cause the mathematical linear regression model to become more than an abstract idea. 
	Appellants argue (Appeal, page 10) that the claimed method is limited to a particular technological environment. 
	 In response, the claims lack any physical or structural component that integrates the judicial exceptions of the abstract idea or natural phenomena into any practical application that improves the computer system itself, the sequencer itself, or any particular device. The only improvement recited, if any, is to the judicial exceptions involving the abstract idea and natural phenomenon of associating particular data to more accurately identify abnormal karyotypes in a genetic sample. The recited method does not recite additional elements that amount to more than generally linking the use of the judicial exception to a particular technological environment. Gathering genome data by routine sequencing and analyzing the data with steps that can be performed by the human mind and math is not an integration of the judicial exception into a practical application. Instead, the claimed method may be an improved data analysis method because it implements quality control metrics as a linear regression covariant. The recited exceptions do to improve sequencing technology, i.e. the operation of the sequencer is unchanged. The judicial exception steps are also not applied to the sequencing apparatus as in Diamond v. Diehr where the calculation of the Arrhenius equation is applied to control the rubber molding apparatus.
	Appellants argue (Appeal, page 10, par. 3) that the steps in combination allow for improved accuracy in detecting karyotypes from large, population-scale exome sequencing data, thereby minimizing false reports of karyotypic abnormalities.
	In response, analyzing a lot of data does not in itself render a claim statutory. The implementation of generic computers allows for efficient processing of large quantities of data. The data is abstract and applying a lot of data to steps that are also abstract [ideas] does not in itself equate to statutory subject matter. Almost all methods implemented on a computer are intended to process a lot of information. That is the purpose of computers and a routine and conventional implementation of computer processing technology. Because the claims do not recite a practical application of the judicial exceptions under Step 2A Prong One or non-routine additional elements under Step 2B, the claims as a whole amount to a judicial exception. The 35 USC 101 rejection has therefore been maintained. 
	 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Anna Skibinsky/
Primary Examiner, AU 1635
Conferees:
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635      
                                                                                                                                                                                                  
/Zachariah Lucas/MQAS, TC 1600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.